Citation Nr: 1300812	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post operative residuals of a left knee disorder, prior to April 3, 2010, and in excess of 20 percent thereafter.

2.  Entitlement to a compensable evaluation for residuals of sebaceous cyst removals from left and right sides of the neck, prior to July 22, 2010, and in excess of 10 percent thereafter.

3.  Entitlement to a separate rating for post operative residuals of a left knee disorder due to instability. 

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1983 and from March 1984 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Columbia, South Carolina.  In a December 2010 rating decision the Veteran was granted increased ratings for his left knee disorder and his residuals of cyst removal.  The appellant's appeal continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993);

The Veteran testified before the undersigned Veterans Law Judge at an October 2011 hearing.


FINDINGS OF FACT

1.  At the Veteran's October 2011 hearing, prior to the promulgation of a decision in the appeal, the appellant requested to withdraw his appeal regarding the issue of entitlement to service connection for a right knee disability.

2.  Prior to April 3, 2010, post operative residuals of a left knee disorder were not characterized by either flexion limited to 30 degrees or less, extension limited to 15 degrees or more.

3.  Since April 3, 2010, the Veteran's post operative residuals of a left knee disorder have not been characterized by flexion limited to 15 degrees or less, extension limited to 20 degrees or more.  

4.  From August 23, 2008, the appellant showed slight, but not more than slight, recurrent left knee subluxation or lateral instability.  

5.  Prior to July 22, 2010, the Veteran's residuals of cyst removal did not result in any characteristics of disfigurement.

6.  Since July 22, 2010, a scar from the removal of the Veteran's cysts has been manifested by a painful raised keloid scar but no other characteristic of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant with respect to the issue of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for a rating in excess of 10 percent prior to April 3, 2010, and in excess of 20 percent thereafter for post operative residuals of a left knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2012).

3.  The criteria for a separate 10 percent rating effective August 23, 2008 for instability due to post operative residuals of a left knee disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2012).

4.  The criteria for a compensable rating prior to July 22, 2010 for residuals of the removal of sebaceous cysts were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 7800 (2012). 

5.  The criteria for a 20 percent rating beginning July 22, 2010 for residuals of the removal of sebaceous cysts were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 7800. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn his appeal with respect to the issue of service connection for a right knee disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is dismissed.

VCAA

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in August 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This case was most recently readjudicated in December 2010.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.   

In August 2011, the Veteran's representative indicated that the most recent examination of the left knee was over a year old and the Veteran might need a more recent examination.  There is, however, no evidence or suggestion in the record that the Veteran's left knee disability worsened after the April 2010 examination.  Thus, a new examination is not warranted merely due to the passage of time.

Increased Ratings

The Veteran contends that the symptoms of his left knee disability and residuals of his cyst removal are more severe than are contemplated by the assigned ratings.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  
A.  Left knee

The appellant's knee disorder is currently rated under Diagnostic Codes 5010 and 5261.  Diagnostic Code 5010 pertains to rating arthritis due to trauma, substantiated by x-ray findings.  The Code provides that this disorder is to be rated as degenerative arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003 arthritis is rated on the basis of the limitation of motion of the affected joint.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint.  In the absence of limitation of range of motion, a 10 percent evaluation is assigned for x-ray evidence of the involvement or 2 more major joints or 2 or more minor joint groups, and a 20 percent evaluation is assigned where such x-ray findings are accompanied by occasional incapacitating exacerbations.  A 10 percent rating can also be assigned where there is limitation of motion that is noncompensable under the schedular criteria.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 10 percent rating is applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.  

Other potentially applicable Diagnostic Codes include Diagnostic Code 5257 which provides a 10 percent evaluation for slight recurrent subluxation or lateral instability, and a 20 percent rating when there is evidence of moderate recurrent subluxation or lateral instability.  

Diagnostic code 5258 applies to dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 20 percent rating applies for this disability.  Diagnostic code 5259 applies to removal of symptomatic semilunar cartilage.  A 10 percent rating applies for this disability.

Diagnostic Code 5262 applies to impairment of the tibia and fibula.  A 10 percent rating is applied when there is malunion with a slight knee or ankle disability.  A 20 percent rating is applies when there is malunion with a moderate knee or ankle disability.  

Diagnostic Code 5263 applies to genu recurvatum; a 10 percent rating applies for this disability.

The evaluation of a disability involving a joint rated on limitation of motion requires consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

VA's General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). 

Further, separate ratings may be assigned for compensable limitations of flexion and extension of the same knee.  That is, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran was first examined with respect to the current claim on August 23, 2008.  The Veteran reported that he had intermittent knee pain that was worse with weather changes and prolonged standing.  Motrin was reported to provide moderate relief.  The Veteran reported locking, grinding, burning, and general aching of the knee.  The appellant reported that his knee was unstable and he had previously fallen.  He reported frequent swelling, especially after standing for long periods.  He reported monthly flare ups of additional pain that last three to four days.  He alleged that at work tasks took longer to complete due to knee pain.  Activities of daily living were not affected.  The Veteran used a knee brace.

Physical examination revealed a range of left knee motion from 0 degrees of full extension to 105 degrees with end of range pain.  There was no further decrease in range of motion after repetitive use.  There was no ligamentous laxity in any direction, but the Veteran reported that drawer testing was very painful.  There was popliteal tenderness to palpation and moderate crepitus.  The McMurray test was positive laterally with much resistance to extension.  The left knee, when compared to the right knee, was swollen.  There was no joint effusion or warmth to touch.  X-rays showed arthritis.  The diagnosis was traumatic arthritis of the left knee.

The Veteran's VA treatment records reflect that he was seen at a VA outpatient clinic in January 2010.  He reported left knee pain, and that the joint would catch during certain motions especially on external rotation of the femur on the tibia.  Physical examination revealed left knee effusion.  X-ray was notable for severe left knee degenerative joint disease.  

The Veteran's knee was reexamined on April 3, 2010.  At that time, the Veteran complained of pain centered in the medial side of the knee that radiated with motion.  He had a constant ache that at times became sharper.  He reported occasional locking and instability with overexertion.  He felt that his knee "comes out" and he had problems with swelling.  The Veteran was not employed, but at his previous employment his knee affected his work.  He reported working on roofs and being worried that his knee would give out and he would fall and injure himself.

Range of motion of the left knee was 15 degrees of extension, which decreased to 10 degrees after repetition, and flexion to 75 degrees which increased to 80 degrees after repetition.  Lachman's, anterior and posterior drawer and varus and valgus stress were normal.  The left knee was tender medially greater than laterally at the joint line.  There was no left knee effusion.  He had crepitus.  McMurray's caused pain but there was no popping.  Sensation was intact.  He had full strength and no edema.  X-rays showed severe tricompartment degenerative joint disease.   The examiner diagnosed severe posttraumatic degenerative joint disease. 

At his hearing in October 2011 the Veteran testified that doctors had discussed a knee replacement for him but would not do the surgery because he was too young.  He reported that he always wore a knee brace, and that the knee swelled if he did not wear the brace loosely.  He reported walking with a cane, and a history of falling five or six times due to his knee.  He was unable to climb a ladder, and to climb stairs he needed to hold onto the railing.  

The evidence preponderates against finding entitlement to a rating in excess of 10 percent prior to April 3, 2010 or in excess of 20 percent thereafter based on limitation of motion.  At his VA examination in August 2008 the Veteran had full extension and a noncompensable loss of flexion.  A 10 percent rating for painful motion of a joint was therefore appropriate.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (a 10 percent rating is warranted when painful motion is noncompensable under the appropriate diagnostic code but there is a showing of degenerative arthritis established by x-ray findings.)  

As for what rating is in order based on any limitation of motion from April 3, 2010, at the VA examination conducted on that date the Veteran had extension limited to 15 degrees, which warrants a 20 percent rating.  Without extension limited to 20 degrees a 30 percent rating is not in order, and as he had a noncompensable loss of flexion, a separate compensable rating for loss of flexion is not appropriate.  38 C.F.R. § 4.71a.

The Veteran, however, did complain of instability at the August 2008 examination, and McMurray's test was positive laterally and there was resistance to extension.  While the 2010 examination showed no objective evidence of instability (Lachman's, anterior and posterior drawer, and varus and valgus stress were all normal), in light of the findings at the August 2008 examination and the January 2010 outpatient visit the separate rating assigned above remains warranted under the doctrine of reasonable doubt.  Hence, the Board will assign a separate 10 percent rating effective August 23, 2008 under 38 C.F.R. § 4.71a, Diagnostic Code 5257 based on slight instability.  There is no evidence at any time during the appellate term of moderate recurrent subluxation or moderate lateral instability.  Thus, an evaluation in excess of the separate 10 percent rating assigned herein is not in order.  Id.

The Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of painful, limited motion of the knee are contemplated by the rating schedule.  While the Veteran reported tasks take him longer and he has some fear of falling at work, his knee disability was not shown to substantially interfere with employment and there was not frequent hospitalizations related to the left knee.

B.  Residuals of cyst removal

Scars on the head, face, or neck are evaluated pursuant to 38 C.F.R. § 4.118, diagnostic code 7800 based on the number of characteristics of disfigurement.  There are a scar five or more inches in length, scar at least one quarter inch wide at its widest part, surface of the scar elevated or depressed to palpation, scar adherent to underlying tissue, scar hyper- or hypo- pigmented in an area exceeding six square inches, skin texture abnormal in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.  

A 10 percent rating is applied for one characteristic of disfigurement.  A 30 percent rating is applied for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or two or three characteristics of disfigurement.  Id.

Note 4 to diagnostic code 7800 states that disabling effects other than disfigurement that are associated with these scars such as pain, instability, or residuals of underlying muscle and nerve injury, are separately rated under the appropriate diagnostic codes and 38 C.F.R. § 4.25 is used to combine the evaluation with the evaluation under diagnostic code 7800.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 a 10 percent rating is applied for one or two scars that are unstable or painful.  A 20 percent rating is applied for three or four scars that are unstable or painful.  

The Veteran's scars were evaluated by VA in August 2008.  At that time there was a 2 centimeter palpable mass deep to the left parotid gland.  He had three scars from prior surgeries.  The first scar was posterior to the right ear, measuring 4 by .5 centimeters was superficial, stable, nontender and nonadherent.  It was neither elevated nor depressed.  There was no evidence of inflammation, edema, or keloid formation.  There was normal pigmentation.  There was no gross distortion of the face, induration, inflexibility, or limitation of motion.  

The second scar was anterior to the left ear and measured approximately 4 by .5 centimeters.  It was superficial, stable, nontender and nonadherent.  It was neither elevated nor depressed.  There was no evidence of inflammation, edema, or keloid formation.  It was hyperpigmented.  There was no gross distortion of the face, induration, inflexibility, or limitation of motion.  

The third scar measured approximately 6 by .5 centimeters.  It was superficial, stable, nontender and nonadherent.  It was neither elevated nor depressed.  There was no evidence of inflammation, edema, or keloid formation.  It was mildly hypopigmented.  There was no gross distortion of the face, induration, inflexibility, or limitation of motion.  The examiner opined that the Veteran's surgical scars were caused by Kimura disease from prior pathologic specimens retained from surgical resection.  

VA treatment records reflect that the Veteran continued to be troubled by Kimura disease.  In summer 2008 the Veteran developed two additional lesions in the parotid area and he eventually had them removed in October 2008.  

The Veteran's skin was reexamined on July 22, 2010.  At that time, the Veteran did not report any pain due to his scars.  Examination showed three scars.  The first was in the left preauricular area and measured 4 centimeters by .3 centimeters.  It was nontender and did not adhere.  It was moist in texture.  It was not unstable, elevated, or depressed.  It was superficial.  It was not inflamed and there was no keloid formation or edema.  It was normal in color.  There was no distortion of the face.  There was no induration or inflexibility and no limitation of motion or function caused by the scar.  The second scar was in the left postauricular area at the superior portion or the ear and behind the ear.  It measured 9 centimeters by .5 centimeter.  It was nontender and did not adhere.  It was moist in texture.  It was elevated and there was keloid formation throughout the course of the scar.  It was superficial.  It was normal in color.  There was no distortion of the face.  There was no induration or inflexibility and no limitation of motion or function caused by the scar.  The third scar was in the right postauricular area and measured 4 cm by .3 cm.  It was not unstable, elevated, or depressed.  It was superficial.  It was not inflamed and there was no keloid formation or edema.  It was normal in color.  There was no distortion of the face.  There was no induration or inflexibility and no limitation of motion or function caused by the scar.  

At the October 2011 hearing his representative alleged that the Veteran had two painful scars which were two and a half inches long and four and half inches long.  Nothing could touch that area.  The Veteran's representative alleged that the scars were adherent to underlying tissue.  

The evidence does not show that the Veteran met the criteria for a compensable rating for his scars prior to July 22, 2010.  His scars were not noted to be painful at that time, and there were no characteristics of disfigurement.

Giving the Veteran the benefit of the doubt, the criteria for a 20 percent rating for scars was met for the period after July 22, 2010.  Although the Veteran apparently denied that his scars were painful at the VA examination, at his hearing he testified that the scars were painful.  The Veteran is competent to report that he experiences pain in the area of the scars and his testimony in this regard was credible.  VA examination showed one characteristic of disfigurement, namely, the raised scar with keloid formation.  A 10 percent rating applies when a scar on the head, face, or neck has one characteristic of disfigurement.  A 10 percent rating also applies for one or two scars which are painful or unstable.  Combining these rating using 38 C.F.R. § 4.25, this yields a 20 percent rating.  While the Veteran's representative claimed that the scar was adherent to underlying tissue, examination by a medical professional did not show any adherence to underlying tissue and the expert's examination is more probative than the representative's statement. 

The Board also finds that the Veteran's symptoms did not present such an exceptional disability picture as to render the schedular rating inadequate at any time.  38 C.F.R. § 3.321(b).  There is no indication that the Veteran's scars interfered with his employment or caused repeated hospitalization.  The Veteran occasionally had additional masses removed as an outpatient.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable when the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  The benefit of the doubt is granted to the Veteran in awarding a 20 percent rating for scars beginning July 22, 2010.  In all other instances, the preponderance of the evidence weighed against the Veteran's claims.


ORDER

The appeal of entitlement to service connection for a right knee disorder, including as secondary to the left knee disability, is dismissed. 

Entitlement to an evaluation in excess of 10 percent for post operative residuals of a left knee disorder, prior to April 3, 2010 and in excess of 20 percent thereafter is denied under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.

Entitlement to a separate 10 percent rating for instability due to post operative residuals of a left knee disorder is granted subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a compensable evaluation for sebaceous cyst removed from left and right side of neck area, residuals, prior to July 22, 2010 is denied.

A rating of 20 percent for sebaceous cyst removed for left and right side of neck area, residuals, beginning July 22, 2010 is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


